As the respondents have, with the permission of the court, filed a brief in this matter, it is proper that we should refer to it. By the opinion which we have already given we held that the respondents had been guilty of contempt on the grounds therein stated. We did not form or express any conclusion upon the civil liability of the respondents to the trustee, but explicitly refrained from so doing. Neither did we order them to pay any sum of money to the trustee, but simply stated that if they should see fit to make reparation for the expenses that had been incurred by reason of their letter, in evidence of their good faith, the court would require nothing further, and would not proceed to impose the penalty provided for by statute. It is a very common thing in cases of contempt for courts to require some reparation to a party who has suffered loss, whether it has been intentional or not, and whether there is a civil liability for the loss or not. Not to mention others, two notable instances have occurred within a few years in our own State.
In Goodyear v. Providence Rubber Co., in the United States Circuit Court in this district, the defendants were enjoined from manufacturing rubber goods in infringement of the complainant's patents. It was claimed that they had made a lease of their factory to other parties, who formed a company and continued the manufacture. They were held to be in contempt, and Mr. Justice Clifford ordered a writ of attachment to issue unless the respondents *Page 434 
should pay into the registry of the court, within a specified time, the sum of $175,000 in money or bonds, to answer the exigencies of the final decree.
In Hazard v. Durant, in the Supreme Court of this State,11 R.I. 195, the defendant having been adjudged guilty of contempt in receiving a dividend in violation of an order of the court (by Mr. Justice Potter), was allowed to purge himself of the contempt by giving a bond in the sum of $95,000, with satisfactory sureties, to make good an account to the complainant. The bond was not given, and the respondent made several motions to purge himself from contempt on the ground that it had not been intentional, setting forth various matters in justification of what he had done. At the last hearing the court, Durfee, C.J., said, with reference to this point: "The third ground is that the contempt was not intentional. We should look with more favor on this ground if the petitioner when found guilty had made all the reparation he could." After referring to certain facts the court said further, "We must refuse to relieve him from his contempt upon the ground that it was not intentional. Other grounds are assigned, but they are not such, in our opinion, as entitle the petitioner to be purged of his contempt without giving bond as required by the previous order of the court."
While it would thus seem that we might properly have required these respondents to pay the expenses referred to, we did not do so for two reasons: first, in view of other claims for damages that might be brought against them in civil actions, we were not willing to appear to hold them liable for any damages, and therefore left that matter simply as an optional and voluntary act of reparation; and secondly, in deference to their statement that they were not intentionally in contempt, the only way they could be relieved from the opprobrium of a penalty was by some act of reparation, in evidence of their good faith. The smallest amends in such a case would seem to be the payment of the actual outlays occasioned, and we therefore suggested that. We did not fix the amount, that was fixed by the facts; and surely the sum of $7,500 could not be deemed excessive in view of the facts that other offers had provided for the payment of $10,000 as earnest money. *Page 435 
The respondents now file a paper in which they decline to make the reparation suggested, and the court therefore can only impose the statutory penalty. They also file the brief referred to, which we will now consider.
They seem to imply, though they do not in so many words state in their brief, that the court has dealt with this matter in some new and hitherto unheard of way, or has assumed some new and hitherto unheard of power. This is not correct, as the cases cited in our opinion, and many others that might be named, abundantly show.
Again they claim that acts of contempt are only included in acts of violence, c., in the presence of the court, or in disobedience of orders of the court by parties to a suit or their agents. This is not correct. The cases cited by the court in its opinion show the contrary, and the cases cited on the brief, to which we will refer in detail, do not support the points they claim. It is true that cases of contempt most frequently arise from acts done in open court, or from the acts of parties in violation of orders, because outsiders seldom intervene; but it by no means follows that these are the only cases of contempt.
The first case to which the respondents refer, King v.Ohio  M.R.R. Co. 7 Biss. 529, was cited in the opinion of the court. In that case certain railroad men on a "strike" interfered with the employees on a road in the hands of a receiver, and they were held to be in contempt and punished by imprisonment. Their acts were not done in the presence of the court, they were not parties to any suit before the court, nor were they under any order of the court. This case, instead of supporting the respondents' point, establishes exactly the opposite.
Watson  Gallup v. Fuller  Wadsworth, 9 How. Pr. 425, has no relevance to this matter whatever. It simply holds that "an injunction order can only go against a party to the action" under a provision of the Code.
Sickels v. Bordens, 4 Blatchf. C.C. 14. An act of Congress required notice of an application for an injunction. Certain defendants were discharged upon the ground that they had not violated the injunction; but the chief engineer of a steamboat, having violated the injunction served on him as a defendant in a suit, it was held to be no defence to a motion for an attachment *Page 436 
against him for such violation that he was a mere servant of a corporation, and subject to the orders of the master of the steamboat.
Buffum's case, 13 N.H. 14. It was held that it is not a sufficient excuse for a party who refuses to perform a decree in equity that he acted under advice of counsel. Also that an attachment for contempt, arising out of a refusal to perform a decree in equity, is not a criminal proceeding to punish disobedience by a fine to the use of the county, because no statute of the State authorized it; but it is a remedial process for the benefit of the party obtaining the decree.
In re Hirst, 9 Phila. 216. An attorney was charged with procuring fraudulent bail. As it was denied and the proof was not clear, and as subornation of perjury and a conspiracy to impose on the court by the production of fraudulent bail were indictable offences, the proceedings in contempt were dismissed, and the evidence certified to the district attorney for use before the grand jury.
State v. Lonsdale, 48 Wis. 348. "The head notes relating to this branch of the case are as follows: `While the power to punish for contempt was not conferred in the first instance by statute but is inherent in the court, yet when a statute prescribes the procedure in a prosecution for contempt, or limits the penalty, the statute controls.'"
"The power of the court in any case to award indemnity to an injured party in a summary proceeding as for a contempt, rests entirely upon the statute, and the `loss or injury' for which the court may award compensation is a pecuniary loss or injury for which the party injured might recover damages by an action." This question came up on punishing a recusant witness.
Weeks v. Smith, 3 Abb. Pr. 211. The statute provided that the Supreme Court of Brooklyn might punish as for a criminal contempt persons "guilty of wilful disobedience to any process or order," and the court simply found that the acts done were not forbidden by the order of the court.
After careful consideration we see nothing in any of these cases, most of which had been examined by us before giving our opinion, nor in any other case of which we know, that is at all in conflict *Page 437 
with our decision, or that furnishes any reason for us to change or modify that decision. In several of the cases we fail to see any relevance to the point in issue. So far as the law is concerned, therefore, we are satisfied that our opinion was correct.
The respondents also call our attention to certain facts set forth in their brief. First, that they were acting as brokers or bankers for others and not as principals. Nothing of the kind appeared in their letter, which purported only to be a purely personal undertaking; nor, in the ample opportunity that has been afforded them to place before the court everything that might bear upon this matter, have they mentioned a single person for whom they were acting. In testimony they said they were looking for persons to aid them, even down to the day before that appointed for the sale. If they had shown to the court that they were proceeding under such assurances of aid or agency as in ordinary important business matters would have been considered justifiable, that fact would have been entitled to attention; but there seems to have been a studied silence on that point.Second, they say they have "already been acquitted of intentional trifling or bad faith." The court has not said quite that. We said explicitly that what they did was a trifling with proceedings before the court. The respondents said that what they did was in good faith. We were quite willing to accept that statement and assume the fact, but added that a good intention only was not a sufficient excuse in such cases.
They also say that the "Sprague estate is probably in no sense injured by their action in the premises, and the creditors or their trustee are none the poorer." If this be a "fact," it is one of which there is no evidence, and one not so apparent on the face in things that we can foresee it. It is true that this statement is somewhat qualified by the third point, which says, "The final sales of the estate can alone determine this." We see nothing in these "facts" to alter our previous opinion. In that we assumed the good faith of the respondents, and from that very assumption supposed that reimbursement for expenses actually, though innocently, caused, would be as acceptable amends to fair dealing men as it would be satisfactory evidence to the court of the absence of trifling or paltering conduct. If we have mistaken the standard *Page 438 
of commercial ethics, and the respondents prefer to leave that matter solely to the test of civil liability, they have the right under our opinion to do so. The only alternative for the court, however, in such a case, is to impose one of the statutory penalties.
To this point the court is agreed in opinion. Upon the questions what that penalty should be or when it should be imposed, we are not yet agreed. For my own part, I am free to say that I see no reason for further delay, and I think a fine should now be imposed.
Judge Tillinghast, however, is of opinion that future results, or further efforts to be purged of contempt, may properly be awaited.
On account of this difference the issuing of a writ of attachment will await the further order of the court.